Citation Nr: 1229360	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as disc herniation with radiculopathy.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1982.  The Veteran also had additional service in the Texas Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).

In April 2012, the Veteran presented testimony at a Travel Board hearing before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Following the conclusion of the hearing, the Veteran submitted additional evidence in support of the current claims.  A waiver of RO jurisdiction accompanied the additional evidence that the Veteran submitted.  A copy of the transcript of this Travel Board hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a back disability.  Specifically, the Veteran asserts that he sustained a back injury during a period of active duty for training (ACDUTRA) in April or May 1990 and that he has experienced a continuity of symptoms since that time.  The Veteran also contends that he has bilateral hearing loss related to his period of active duty and/or to the aforementioned period of ACDUTRA.  Buddy statements of record dated August 2008 indicated that the Veteran was exposed to excessive noise from artillery fire, generators, diesel engines, and in conjunction with his duties as a communications officer during his first period of active duty (i.e., September 1974 to January 1982).  Special orders associated with the claims file confirmed that the Veteran performed ACDUTRA from April 28, 1990 to May 12, 1990 while in the Texas Army National Guard.  

Reasons for Remand:  To schedule a VA examination and obtain a medical opinion and to attempt to obtain additional private and VA medical records.

According to the Veteran, he initially injured his back lifting a foot locker in April or May 1990 during a period of ACDUTRA in the Texas Army National Guard.  Although service treatment records were negative for an incident as described by the Veteran, a July 1990 private treatment note indicated that the Veteran was recently treated for lower back pain.  Similarly, private treatment records from R.S., M.D. dated January 1991 essentially confirmed the Veteran's timeline and recollection of these events (i.e., that he sustained a back injury in May 1990 lifting a trunk).  Service treatment records dated March 1997 and June 2000 showed subjective complaints of recurrent back pain.  The Veteran testified in April 2012 that he sustained a back injury during a period of ACDUTRA while moving a trunk of gear out of his car.  He also testified that he received no medical treatment at that time and instead, waited to get treatment until sometime during the end of 1990.  The Veteran further reported a continuity of symptoms since the initial back injury.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  To date, the Veteran has not been afforded a VA examination in connection with this claim.  In addition, subsequently dated VA and private treatment records and examination reports documented evidence of intercurrent back injuries and flare-ups.  See January 1991, January 2001, and September 2010 records (documenting subsequent episodes of low back strain, as well as flare-ups and injury while playing volleyball, installing a ceiling fan and speakers, and carrying items down the stairs).  On remand, therefore, the Veteran must be afforded a VA examination to determine the etiology of the currently diagnosed low back disability and its relationship to a period of ACDUTRA, if any.      
        
The Veteran was also afforded a VA audiology examination in August 2008.  At that time, a hearing loss disability as defined by VA under 38 C.F.R. § 3.385 was not diagnosed.  However, the Veteran essentially testified in April 2012 that his hearing had gotten worse since the August 2008 examination.  The Veteran was also subsequently granted service connection for tinnitus.  See November 2008 rating decision.  On remand, therefore, the Veteran must be afforded a VA examination to determine the etiology of his claimed bilateral hearing loss disability and its relationship to service or a service-connected disability, if any.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)) (finding that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).

The evidence of record also reflects that the Veteran receives VA treatment.  In this regard, the Veteran submitted VA treatment records for the period September 2010 to April 2012.  A notation in a September 2010 VA primary care treatment note indicated that the Veteran was seen in the emergency room in April 2010 for chronic low back pain.  He was subsequently prescribed physical therapy.  These records are not included in the claims file, nor are any other records dated prior to September 2010.  Therefore, the RO/AMC must request all VA medical records pertaining to the Veteran prior to September 17, 2010 and from April 14, 2012.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC must obtain all relevant VA medical records prior to September 17, 2010 and from April 14, 2012.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the RO/AMC must afford the Veteran a VA examination to determine whether any currently diagnosed low back disability is the result of any period of military service.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner should express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that any low back disability is related to a period of service, including the period of ACDUTRA from April to May 1990 in the Texas Army National Guard.  
Adjudicator should please note:  In reaching these conclusions, the examiner must comment on the significance, if any, of the Veteran's July 1990 treatment for lower back pain and his subjective complaints of recurrent back pain in March 1997 and June 2000, as well as the intercurrent back injuries or flare-ups shown in VA and private treatment notes and examination reports dated January 1991, January 2001, and September 2010 (documenting subsequent episodes of low back strain, as well as injury while playing volleyball, installing a ceiling fan and speakers, and carrying items down the stairs).    

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

3.  The RO/AMC must afford the Veteran a VA examination to determine whether any claimed bilateral hearing loss is the result of any period of military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner should express an opinion as whether the Veteran has a currently diagnosed bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and if so, what the likelihood (i.e., likely, unlikely, at least as likely as not) is that a currently diagnosed bilateral hearing loss disability is related to a period of active service (i.e., September 1974 to January 1982) and/or the period of ACDUTRA from April to May 1990 in the Texas Army National Guard.  In the alternative, the examiner should express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that the Veteran's bilateral hearing loss disability is proximately due, the result of, or aggravated by service-connected tinnitus.

Adjudicator should please note:  In reaching these conclusions, the examiner must provide an etiological opinion with respect to both the Veteran's period of active service (i.e., September 1974 to January 1982) and the period of ACDUTRA from April to May 1990 in the Texas Army National Guard. 
 
In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO/AMC must implement corrective procedures at once.

6.  Thereafter, the RO/AMC must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


